Citation Nr: 0941913	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  07-02 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.	Increased evaluation for a service-connected left 
supraclavicular wound, muscle group (MG) XXII, currently 
rated as 20 percent disabling.  

2.	Increased evaluation for a service-connected disfiguring 
scar on the chin, currently rated as 10 percent disabling.

3.	Increased evaluation for service-connected hearing loss, 
currently rated as 0 percent disabling.

4.	Service connection for a left hand disorder.  

5.	Service connection for a lower back disorder.  

6.	Service connection for a heart disorder.  

7.	Service connection for a left shoulder disorder.  

8.	Service connection for a renal disorder.  

9.	Service connection for a dental disorder.  

10.	Service connection for 
residuals of a stroke.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

 
WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel  


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from May 1951 to April 1953.             

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.   

The issues of service connection for residuals of a stroke 
and for a dental disorder are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.	The Veteran's service-connected muscle disorder is 
productive of moderate muscle impairment and mild 
radiculitis.  

2.	The Veteran's service-connected chin scar is not 
productive of visible or palpable tissue loss, gross 
distortion or asymmetry of any of the Veteran's facial 
features, or two or three characteristics of disfigurement.  

3.	The Veteran has noncompensable hearing loss.  

4.	The Veteran does not have a current left hand disorder.  

5.	The Veteran's lower back disorder is not related to 
service.  

6.	The Veteran's heart disorder is not related to service or 
to a service-connected disorder.  

7.	The Veteran's left shoulder disorder is not related to 
service or to a service-connected disorder.  

8.	The Veteran's renal disorder is not related to service or 
to a service-connected disorder.  


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 20 percent, for the 
Veteran's service-connected left supraclavicular wound, MG 
XXII, with radiculitis, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.73, 4.124a, Diagnostic Codes 
5322-8512 (2009). 

2.	The criteria for a rating in excess of 10 percent, for the 
Veteran's service-connected scar on the chin, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118 
Diagnostic Code 7800 (2009). 

3.	The criteria for an initial compensable rating, for the 
Veteran's service-connected hearing loss, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 
Diagnostic Code 6100 (2009). 

4.	A left hand disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

5.	A lower back disorder was not incurred in or aggravated by 
service, nor may it be presumed related to service.  38 
U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

6.	A heart disorder was not incurred in or aggravated by 
service, is not related to a service-connected disorder, and 
may not be presumed related to service.  38 U.S.C.A. §§ 1110, 
1154 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2009).

7.	A left shoulder disorder was not incurred in or aggravated 
by service, is not related to a service-connected disorder, 
and may not be presumed related to service.  38 U.S.C.A. §§ 
1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2009).

8.	A renal disorder was not incurred in or aggravated by 
service, is not related to a service-connected disorder, and 
may not be presumed related to service.  38 U.S.C.A. §§ 1110, 
1154 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided here have been properly developed 
for appellate purposes.  The Board will then address the 
merits of the claims, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided several notification letters to the Veteran 
between October 2004 and January 2009.  38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159.  In these letters, VA informed the 
Veteran of the elements of his claims, and of the evidence 
necessary to substantiate his claims.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2007).  VA advised the Veteran of the 
respective duties of the VA and of the Veteran in obtaining 
evidence needed to substantiate his claims.  VA requested 
from the Veteran relevant evidence, or information regarding 
evidence which VA should obtain.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the 
requirement of requesting that the claimant provide any 
evidence in his/her possession that pertains to the claim was 
eliminated by the Secretary [effective May 30, 2008] during 
the course of this appeal, and this change eliminates the 
fourth element of notice as required under Pelegrini).  And 
VA provided relevant notification letters to the Veteran 
prior to the March 2005, September 2008, and December 2008 
rating decisions on appeal.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).

The Board notes deficiencies with VCAA notification, however.  
VA did not provide notification letters regarding disability 
ratings, effective dates, and applicable rating criteria 
prior to the initial rating decisions on appeal.  See 
Mayfield, Vazquez-Flores, and Dingess/Hartman, each supra.   

Nevertheless, the Board finds that proceeding with a final 
decision is appropriate here.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  The record indicates that the Veteran has 
been fully informed with regard to all aspects of his claims 
on appeal.  

From March 2006, the RO fully notified the Veteran about 
general requirements regarding disability ratings and 
effective dates for the award of VA benefits.  See 
Dingess/Hartman, supra.  In letters dated in April 2007, July 
2008, and January 2009, the RO provided the relevant rating 
criteria at issue in the increased rating claims for muscle 
and scar disorders.  See Vazquez-Flores, supra.  Although the 
RO did not provide a VCAA notification letter to the Veteran 
detailing the rating criteria at issue with his increased 
rating claim for hearing loss, the Board notes that that 
claim is an initial claim for which VA provided notice in 
October 2004 and October 2008 letters of record.  See 
Vazquez-Flores, supra.  The Board notes, besides, that the 
applicable rating criteria for the increased rating claim for 
hearing loss has been provided to the Veteran in the October 
2006 Statement of the Case (SOC) and the May 2009 
Supplemental SOC (SSOC).  And the Board notes that the 
Veteran's representative, in the September 2009 Appellant's 
Brief of record, demonstrated a familiarity with the rating 
criteria at issue for hearing loss.  Finally, the Board notes 
that, following full and effective notification here, the RO 
readjudicated the Veteran's claims in the February and May 
2009 SSOCs of record.  See Mayfield, 444 F.3d 1328.  Based on 
this background, the Board finds VA's untimely notice in this 
matter to be harmless error.   

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the Veteran with VA compensation examinations for 
the increased rating claims decided here, and for the claims 
for service connection for hand, lumbar, heart, and shoulder 
disorders.  

VA did not provide the Veteran with a VA compensation 
examination for his service connection claim for a renal 
disorder.  As noted, a VA medical examination and opinion is 
required only when a reasonable possibility exists that such 
assistance would aid in substantiating a claim.  38 U.S.C.A. 
§ 5103A; see Duenas v. Principi, 18 Vet. App. 512 (2004).  
The Court of Appeals of Veteran's Claims has recently held 
that the Secretary's duty to provide a medical examination is 
triggered where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; and (3) an indication that 
the disability may be associated with the Veteran's service; 
but (4) insufficient medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006). 

Here, no reasonable possibility exists that recent medical 
examination or opinion would assist the Veteran in 
substantiating the service connection claim for a renal 
disorder.  As will be further detailed below, the record 
indicates that, although the Veteran has been diagnosed with 
a current renal disorder, he did not develop this disorder 
until many years following service.  See 38 C.F.R. 
§ 3.303(c).  Moreover, the Veteran is not service connected 
for the disorders he claims are secondary to his renal 
disorder.  See 38 C.F.R. § 3.310.  The evidentiary foundation 
for a medical nexus opinion is therefore lacking for this 
claim.  As such, no reasonable possibility exists that 
medical examination and opinion would aid the Veteran in 
substantiating this claim.  See 38 U.S.C. § 5103A(d)(2) and 
38 C.F.R. § 3.159(c)(4)(i), Duenas and McLendon, both supra.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits to the Claims for Increased Rating

The Veteran seeks increased ratings for a service-connected 
muscle disorder, for a service-connected scar on his chin, 
and for service-connected hearing loss.    

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.7.  

The Board will assess each of the Veteran's increased rating 
claims separately below.  




	Muscle Injury  

The record shows that, during wartime service in Korea in 
December 1951, the Veteran sustained a mortar fragment wound 
to the left side of his supraclavicular-neck region.  Due to 
this injury, VA service connected the Veteran for a muscle 
injury in a June 1953 rating decision.  VA assigned a 10 
percent disability evaluation.  In a May 1962 rating 
decision, the disability evaluation was increased to 20 
percent.  In August 2004, the Veteran filed an increased 
rating claim.  The RO denied that claim in the March 2005 
rating decision on appeal.  

In this decision, the Board will evaluate the medical 
evidence to determine whether an increased rating has been 
warranted at any time during the appeal period, to include 
the one-year period prior to the Veteran's claim for increase 
in August 2004.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007) (staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings).  See also 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The Veteran's muscle disorder is currently rated under 
Diagnostic Code (DC) 5322 of 38 C.F.R. § 4.73 and DC 8512 of 
§ 4.124a.  In assigning hyphenated DCs, the number assigned 
to the residual condition on the basis of which the rating is 
determined will generally represent injuries.  Diseases will 
be identified by the number assigned to the disease itself, 
with the residual condition added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2009).  See also Tropf v. Nicholson, 20 Vet. 
App. 317 (2006).  

Diagnostic Code 5322 provides the criteria for rating muscle 
injuries to MG XXII, which are the muscles on the front of 
the neck, and which include such functions as rotary and 
forward movements of the head, respiration, and deglutition.  
As the medical evidence indicates that the Veteran has 
experienced neurological symptoms related to the injury to MG 
XXII, the RO also rated the Veteran under DC 8512, which 
addresses disorders of the peripheral nerves.    

As the Veteran has already been rated as 20 percent disabled 
for this disorder, the Board will limit its analysis to 
whether a rating in excess of 20 percent is warranted here 
under DC 5322 and/or DC 8512.  See 38 C.F.R. §§ 4.73, 4.124a.  
See also 38 C.F.R. § 4.55(a) (a muscle injury rating will not 
be combined with a peripheral nerve paralysis rating of the 
same body part, unless the injuries affect entirely different 
functions).  

Muscle Disorder under Diagnostic Code 5322:

Under DC 5322, 30 percent is the only authorized rating in 
excess of the currently-assigned 20 percent rating.  A 30 
percent rating is warranted for severe impairment of the 
injured muscle group.  Severe muscle disability is found 
where there has been through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
binding and scarring.  38 C.F.R. § 4.56(d)(4) (2009).  

Objective findings of severe muscle disability include 
ragged, depressed, and adherent scars indicating wide damage 
to muscle groups in the missile track.  Id.  Palpation shows 
loss of deep fascia or muscle substance, or soft, flabby 
muscles in the wound area.  Id.  Muscles swell and harden 
abnormally in contraction.  Id.  Tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  Id.  In addition, severe muscle 
disability can be indicated by x-ray evidence of minute 
multiple scattered foreign bodies, adhesion of scars, 
diminished muscle excitability, or visible evidence of 
atrophy or induration.  Id.

The relevant medical evidence of record addressing the nature 
of the Veteran's MG XXII disorder is found in service 
treatment records, and in VA compensation examination reports 
dated in November 2004, August 2007, and August 2008. 

December 1951 hospital treatment records note surgical 
treatment for a penetrating shell fragment wound to the left 
side of the base of the neck.  A record notes that the shell 
fragment was removed.  A record notes that the "external 
jugular was severed and was therefore ligated."  A record 
indicates that the wound was debrided.  A record noted 
questionable nerve involvement as well.  Though a January 
1952 report notes no artery or nerve involvement, the 
aforementioned note indicated jugular severance, while 
October 1952 treatment records note complaints of 
neurological symptoms.  The April 1953 separation examination 
report noted that the fragment was removed, that the scar was 
soft and freely movable, and that there was no evidence of 
neuroma involvement.  The records indicate that the Veteran 
underwent 4 weeks of inpatient treatment at the army hospital 
following his injury.  

The November 2004 VA report notes that the Veteran complained 
of pain in the left supraclavicular area and the left 
trapezius area.  The Veteran denied any history of infection 
related to his wound.  The examiner stated that the service 
treatment records indicated no known damage to bones or 
arteries.  The examiner noted no range of motion limitations 
in the neck or left shoulder.  But the examiner did note mild 
tenderness of the left trapezius area.  The examiner noted 
the Veteran's scar as curved, 10cm. x 1 cm., white, 
nontender, and nonadherent, with no apparent tendon damage.  
The examiner noted some asymmetry with the Veteran's right 
clavicle, but noted no muscle herniation.  The examiner found 
the Veteran able to move the muscle group through a useful 
range of motion, but with some limitation by pain.  Radiology 
evidence of the left clavicle indicated mild deformity at the 
distal clavicle.  The examiner's impression was that this 
could be due to prior surgery the Veteran received in the 
early 1990s as a result of a civilian employment injury.  In 
closing, the examiner noted no acute finding on x-ray 
examination.    

The August 2007 VA examiner noted the Veteran's complaints of 
chronic pain in his left shoulder and neck areas.  On 
examination, diffuse tenderness was noted along the left side 
of the neck and along the trapezius.  The examiner noted no 
swelling, redness, or warmth in the left shoulder region.  
The examiner noted full range of motion with complaints of 
some pain and fatigability.  And the examiner noted some 
limitation of motion in the Veteran's neck associated with 
spondylosis in the cervical spine, which was service 
connected by the RO in February 2008.        

The August 2008 VA examiner indicated review of the claims 
file.  He noted the Veteran's complaints of pain in the left 
shoulder area.  The examiner noted no tissue loss, adhesions, 
tendon damage, bone damage, joint damage, atrophy, muscle 
herniation, wasting, or rigidity in the left supraclavicular 
region.  The examiner noted normal muscle strength and motion 
in the left upper extremity, and found muscle strength and 
neurological status to be unremarkable.  And the examiner 
noted a transverse scar in the left anterior 
neck/supraclavicular region measuring 11 cm. x 1 cm.  The 
examiner found that the scar did not include pain, 
inflammation, edema, keloid formation, adherence, induration, 
inflexibility, skin abnormality, instability, elevation, 
depression, tenderness, or limitation of motion.  The 
examiner noted the scar as superficial with no significant 
tissue loss or damage.  

In sum, the medical evidence indicates that the Veteran 
incurred a penetrating wound to MG XXII that required 
surgical removal of shrapnel, debridement of the wound, and 
approximately 4 weeks of inpatient treatment.  However, the 
evidence does not indicate that the shell fragment caused a 
through and through wound, caused a break or fracture to a 
bone, or resulted in infection, sloughing of soft parts, or 
intermuscular binding and scarring.  Nor does this medical 
evidence dated since November 2004 indicate herniated 
muscles, induration, ragged, depressed, or adherent scars, 
loss of deep fascia, loss of muscle substance, muscle 
atrophy, significant weakness, lack of endurance, or 
incoordinated movements.  And the x-ray evidence does not 
indicate retention of foreign bodies.  As such, the Board 
finds that the Veteran's MG XXII disorder cannot be 
characterized as severe under DC 5322.  See 38 C.F.R. §§ 
4.56, 4.73.  

Radicular Disorder under Diagnostic Code 8512:

Under DC 8512, the ratings in excess of 20 percent range 
between 30 percent (for moderate incomplete paralysis of the 
minor extremity) and 70 percent (for complete paralysis of 
the major extremity).  

Under DC 8512, "complete paralysis" is found where there is 
a substantial loss of the hand - where all intrinsic muscles 
of the hand, and some or all of the flexors of the wrist and 
fingers, are paralyzed.  

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  38 C.F.R. § 4.124a.  In rating peripheral 
nerve injuries and their residuals, attention should be given 
to the site and character of the injury, the relative 
impairment in motor function, trophic changes, or sensory 
disturbances.  38 C.F.R. § 4.120.  When the involvement is 
wholly sensory, the rating should be for the mild, or, at 
most, the moderate degree.  38 C.F.R. § 4.124a.  

As the Veteran indicated in his August 2007 VA examination 
that he is right-hand dominant, the symptomatology recognized 
in his left upper extremity is rated as impairment of the 
minor upper left extremity.  38 C.F.R. § 4.69.

The relevant evidence of record addressing the Veteran's 
neurological symptoms is found in the VA reports dated in 
November 2004, August 2007, and August 2008.

The November 2004 examiner noted the Veteran's complaints of 
tingling in the fingers of his left hand.  He noted the 
Veteran's report that sensation was absent in the left 5th 
finger, and that sensation was decreased  in the 3rd and 4th 
fingers, and in the lateral aspect of the forearm and upper 
arm.  The August 2007 VA examiner noted the Veteran's 
complaints of numbness in his left hand, and noted three or 
four plus strength in the left hand as well as five plus 
strength noted in the upper left forearm.  The examiner noted 
three to four plus deep tendon reflexes.  The examiner noted 
no atrophy, wasting or rigidity in the left upper extremity.  
And the August 2008 VA examiner, who indicated review of the 
claims file, noted the Veteran's complaints of radiculitis, 
but found the Veteran to be neurologically unremarkable.  

Based on this information, the Board finds that the Veteran 
does not have complete paralysis in his left hand.  The 
evidence does indicate incomplete paralysis, however.  But a 
30 percent rating is not warranted under DC 8512 because the 
evidence shows mild impairment in the left hand.  At most, 
the evidence indicates that the Veteran experiences a 
tingling sensation in the fingers of his left hand - there is 
no medical evidence of record indicating functional 
impairment of the left hand, such as significant weakness, 
atrophy, or impairment of motor function.  Indeed, the most 
recent medical examination even found the Veteran to be 
unremarkable neurologically.  As such, a rating in excess of 
20 percent would be unwarranted under DC 8512 as well.  

The Board has considered whether a higher rating would be 
warranted based on functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness, 
which results in additional disability beyond that reflected 
on range of motion measurements.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  But the 
Board finds an additional increase under this authority 
unwarranted.  The evidence of record indicates that the 
Veteran experiences some pain in his neck-supraclavicular 
region.  But the medical evidence also indicates that this 
pain results from the Veteran's service-connected cervical 
spine spondylosis, and from his nonservice-connected left 
shoulder disorder, which resulted from a civilian work injury 
in the early 1990s (see Part III of this decision below).  

        Scar Disorder 

The record also shows that, during wartime service in Korea 
in December 1951, the Veteran sustained a mortar fragment 
wound to his chin, which caused a scar.  The Veteran's skin 
disorder was service connected in a June 1953 rating 
decision, which assigned a 10 percent evaluation.  In 
November 2007, the Veteran filed an increased rating claim, 
which the RO denied in the December 2008 rating decision on 
appeal.    

In this decision, the Board will evaluate the medical 
evidence to determine whether an increased rating has been 
warranted at any time during the appeal period, to include 
the one-year period prior to the Veteran's claim for increase 
in November 2007.  See Hart, supra.  See also 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

Disabilities of the skin are rated under DCs 7800 to 7805 of 
38 C.F.R. § 4.118.  Scars that disfigure the head face, or 
neck are rated under DC 7800 of 38 C.F.R. § 4.118.  As the 
Veteran has already been rated as 10 percent disabled for 
this scar, the Board will address whether a rating in excess 
of 10 percent is warranted.    

Thirty percent is the next-highest rating in excess of 10 
percent under DC 7800.  To warrant a 30 percent evaluation, 
the evidence must indicate visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (notes, chin, forehead, eyes 
[including eyelids], ears [auricles], cheeks, lips), or; the 
evidence must indicate two or three characteristics of 
disfigurement.  

Under DC 7800, the eight characteristics of disfigurement 
are:  scar five or more inches (13 or more centimeters) in 
length; scar at least one-quarter inch (0.6 centimeters) wide 
at widest part; surface contour of scar elevated or depressed 
on palpation; scar adherent to underlying tissue; skin hypo- 
or hyper-pigmented in an area exceeding six square inches (39 
square centimeters); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 square centimeters); underlying soft tissue 
missing in an area exceeding six square inches (39 square 
centimeters); and skin indurated and inflexible in an area 
exceeding six square inches (39 square centimeters).  See 
38 C.F.R. § 4.118, Note (1) (2009).

The medical evidence of record pertaining to the Veteran's 
scar disorder consists of VA compensation examination reports 
dated in November 2004 and August 2008, and of private and VA 
treatment records dated prior to August 2008.  

The November 2004 VA examiner noted the Veteran's scar as 
curved, 10cm. x 1 cm., white, nontender, nonadherent, with no 
apparent tendon damage.  

The August 2008 VA examiner indicated review of the claims 
file.  The examiner noted a longitudinal scar on the left 
side of the chin/submental region that measured 4 cm long x 1/2 
cm wide.  The examiner found that the scar did not cause 
pain, inflammation, edema, keloid formation, adherence, 
induration, inflexibility, skin abnormality, instability, 
elevation, depression, tenderness, or limitation of motion.  
The examiner noted the scar as superficial with no 
significant tissue loss or damage.  And the examiner noted no 
distortion or asymmetry on the face caused by the scar.

Based on this evidence, the Board finds an increased rating 
unwarranted here.  The evidence does not indicate visible or 
palpable tissue loss, gross distortion or asymmetry of any of 
the Veteran's facial features; and though the evidence 
indicates that the Veteran's scar may approach one-quarter 
inch at its widest part, there are not any other 
characteristics of disfigurement here.  See 38 C.F.R. 
§ 4.118, Note (1) (2009).

As such, a rating in excess of 10 percent is unwarranted for 
the Veteran's service-connected scar.  

	Hearing Loss

The Veteran was service connected for hearing loss in the 
March 2005 rating decision on appeal, which assigned a 
noncompensable evaluation.    

In this matter, the Board will evaluate the medical evidence 
to determine whether a higher rating has been warranted at 
any time during the appeal period (i.e., from the date of his 
original service connection claim in August 2004).  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (in cases where 
the original rating assigned is appealed, consideration must 
be given to whether a higher rating is warranted at any point 
during the pendency of the claim).  See also 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

Hearing loss for VA purposes is evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII 
(Diagnostic Code 6100) of VA's rating schedule.  Diagnostic 
Code 6100 provides the appropriate disability code for 
hearing loss as best VA can determine based on available 
evidence.  The assignment of disability ratings for hearing 
impairment are to be derived by the mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometry evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

The Veteran underwent VA compensation audiology examinations 
in November 2004 and November 2008.  

The November 2004 examination showed that the Veteran's right 
ear had 98 percent speech recognition.  Decibel loss (dB) at 
1000 Hertz (Hz) was 15dB, with a 20dB loss at 2000, a 65dB 
loss at 3000, and a 70dB loss at 4000.  The average decibel 
loss for the right ear was 43 decibels.  In the left ear, the 
examination indicated 96 percent speech recognition.  Decibel 
loss (dB) at 1000 Hertz (Hz) was 15dB, with a 40dB loss at 
2000, a 70dB loss at 3000, and a 75dB loss at 4000.  The 
average decibel loss for the left ear was 50 decibels.  

These examination results yielded Level I hearing acuity in 
each ear.  This level of hearing warrants a 0 percent 
evaluation under 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, 
VII, Diagnostic Code 6100.  

The November 2008 examination showed that the Veteran's right 
ear had 80 percent speech recognition.  Decibel loss (dB) at 
1000 Hertz (Hz) was 20dB, with a 30dB loss at 2000, a 65dB 
loss at 3000, and a 65dB loss at 4000.  The average decibel 
loss for the right ear was 45 decibels.  In the left ear, the 
examination indicated 84 percent speech recognition.  Decibel 
loss (dB) at 1000 Hertz (Hz) was 15dB, with a 45dB loss at 
2000, a 70dB loss at 3000, and a 75dB loss at 4000.  The 
average decibel loss for the left ear was 51 decibels.  

These examination results yielded Level III hearing acuity in 
the right ear, and Level II hearing acuity in the left ear.  
This level of hearing also warrants a 0 percent evaluation 
under 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII, 
Diagnostic Code 6100.  

As such, the Veteran's hearing loss has been correctly rated 
as 0 percent disabling.  See Lendenmann, supra.  A staged 
rating is not appropriate here therefore.  See Fenderson, 
supra.  

The Board finds an extra-schedular rating unwarranted here.  
Application of the regular schedular standards is found 
practicable in this matter.  Hence the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
increased rating claims, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  The Merits to the Claims for Service Connection

The Veteran claims service connection for hand, lumbar, 
heart, shoulder, and renal disorders.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).

In general, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Certain disorders, such as heart disease, certain renal 
disorders, and arthritis, will be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

In this matter, the medical evidence of record indicates that 
the Veteran has each of the disorders he claims except for a 
left hand disorder.  

With regard to the left hand disorder:  As indicated in Part 
II of this decision, the medical evidence of record notes the 
Veteran's complaints of weakness, tingling, and numbness in 
his left hand.  Moreover, service treatment records indicate 
that the Veteran may have had problems with his left hand 
during service.  A service treatment record dated in June 
1951 indicates that the Veteran was treated for an infection 
on his left hand.  And October 1952 service treatment records 
indicate complaints of tingling in the fingertips, excessive 
perspiration in the left hand, and bluish discoloration in 
his hand.   

Recent medical evidence of record indicates, however, that 
the Veteran's left hand is normal, and that the symptoms he 
experiences stem from neurological manifestations of his 
service-connected muscle injury, and from a service-connected 
cervical spine disorder.  See 38 C.F.R. § 4.14.  Indeed, an 
August 2007 VA compensation examination report of record 
noted the Veteran's complaints of decreased sensation in his 
left hand, but found the Veteran with a normal upper left 
extremity including his left elbow, forearm, wrist, and hand.  
The Board had duly noted the Veteran's complaints of pain and 
numbness.  But such symptoms alone, "without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), dismissed in part and vacated in 
part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356 
(Fed. Cir. 2001).  As such, service connection cannot be 
granted here for a left hand disorder.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability. . .  In the absence of proof of a present 
disability there can be no valid claim.").  

By contrast, the evidence of record does indicate that the 
Veteran has the other disorders underlying the service 
connection claims decided here.  Private and VA treatment 
records, and VA compensation examination reports of record 
dated in November 2004, August 2007, January 2008, and August 
2008, note diagnoses of lumbar strain, scoliosis, multilevel 
degenerative disc disease of the lumbar spine, coronary 
artery disease with status post myocardial infarction, status 
post left shoulder rotator cuff repair, AC joint separation 
with degenerative changes and spurring, renal insufficiency, 
and renal artery stenosis.      

However, the evidence of record would not support a finding 
of service connection for any of these disorders, on either a 
direct, presumptive, or secondary basis.  See 38 C.F.R. §§ 
3,303, 3.307, 3.309, 3.310.   

The Board will address the Veteran's claims separately below.  

	Lumbar Disorder 

The Veteran claims that the mortar attack he experienced in 
Korea caused him to fall on his back, and thereby incur the 
lower back disorder he currently has.  

38 U.S.C.A. § 1154(b) specifically provides that in the case 
of Veterans of combat, VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the Veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  

In this matter, the record clearly shows that the Veteran 
engaged in combat.  The service treatment records show that 
the Veteran was injured due to hostile enemy fire.  The 
Veteran was awarded the Purple Heart Medal for these 
injuries.  And the Veteran was awarded the Combat Infantryman 
Badge for his combat service.  Based on this evidence, the 
Board finds that the Veteran served in combat and injured his 
lower back during his combat service, as he indicates.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

The Board also finds that the evidence indicates that, during 
and following active service, the Veteran experienced 
symptoms related to this injury.  In the November 2007 RO 
hearing transcript of record, the Veteran and his spouse 
clearly describe the pain and limitations the Veteran 
experienced in his lower back just after the mortar attack, 
and just after service.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007). 

The Board notes that a layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  But 
lay testimony is competent to establish the presence of 
observable symptomatology.  The Board finds that the back 
pain and limitation described by the Veteran and his spouse 
is "observable" and not medical in nature.  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 
303 (2007). 

Nevertheless, the Board finds service connection unwarranted 
for a lower back disorder.  The only medical evidence of 
record to comment on the issue of nexus found the Veteran's 
combat-related injuries unrelated to his current back 
disorder.  See Dalton v. Nicholson, 21 Vet. App. 23, 31 
(2007) (38 U.S.C.A. § 1154, which reduces evidentiary burden 
for combat Veterans with respect to evidence of in-service 
incurrence of an injury, is not equivalent to a statutory 
presumption that the claimed disorder is service connected).  
In an opinion accompanying the January 2008 VA report, the VA 
examiner stated that it was not likely that the Veteran's in-
service fall from the mortar attack caused his current lower 
back disorder.  Specifically, the examiner stated that the 
Veteran's disorder was likely not "caused by or a result of 
being knocked onto the lumbar spine following a shell 
fragment injury."  The examiner instead noted as causes of 
the Veteran's back problems a congenital disorder - scoliosis 
- and residuals from the Veteran's stroke.  

The Board finds this opinion persuasive because it is the 
only medical opinion of record addressing the Veteran's claim 
to nexus, and because it is supported by the objective 
evidence of record.  Despite the Veteran's claim to in-
service treatment for a back disorder, the service treatment 
records - which detail treatment the Veteran received for his 
neck and chin disorders - do not indicate any complaints, 
treatment, or diagnoses related to the lower back.  The April 
1953 separation report of medical examination, which notes 
the shrapnel wounds to the neck and chin, does not note a 
back disorder.  Despite the claims of post-service 
symptomatology by the Veteran and his spouse, VA treatment 
records dated in the 1950s and 1960s do not refer to any 
complaints, treatment, or diagnoses of a lower back disorder.  
The earliest medical evidence of record of a back disorder is 
found in January 2003 private records noting lumbar 
degenerative disc disease, which are dated over 49 years 
following discharge from service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  And the Veteran did not file a 
claim for service connection for a back disorder until 
October 2004, over 51 years after service.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).  As such, direct service 
connection for a back disorder is unwarranted here - the 
evidence clearly and convincingly lacks a nexus to service.  
38 U.S.C.A. § 1154.  See also Dalton, supra. 

As to the issue of presumptive service connection, the Board 
finds service connection unwarranted because the evidence of 
record does not indicate that the Veteran had arthritis in 
his lower spine within the first year of his discharge from 
service.  Rather, as noted above, the earliest evidence of 
degenerative changes is dated in January 2003.  See 38 C.F.R. 
§§ 3.307, 3.309.    

        Heart Disorder 

The Veteran maintains that he experienced a heart attack in 
1995 and underwent triple bypass surgery in 1999.  Private 
treatment records show that the Veteran was diagnosed with 
coronary artery disease in February 2003.  The Veteran claims 
that his heart disorder is related to service directly, and 
secondarily as a result of his service-connected anxiety 
disorder.  

With regard to his claim for direct service connection, the 
Veteran claims that he incurred a chest injury - and a 
consequent heart disorder - from the mortar attack he 
underwent in Korea.  He even maintains that he may have 
experienced an undetected heart attack just following the 
mortar attack.  See 38 C.F.R. § 3.303.    

Again, as the record clearly shows that the Veteran engaged 
in combat with the enemy, and was wounded during such combat, 
the Board finds that the Veteran injured his chest during his 
combat service, as he indicates.  38 U.S.C.A. §§ 1154, 
5107(b).  The Board notes that, although the Veteran's 
service treatment records and separation report of medical 
examination are negative for a chest injury, one particular 
record supports his claim to experiencing a chest injury as a 
result of the mortar-related injury.  A December 1951 service 
treatment record seeking an "emergency chest plate" notes 
"wound of superior left chest."     

Nevertheless, the Board finds service connection on a direct 
basis unwarranted for a heart disorder.  The Veteran is not 
competent to comment on whether he received a heart injury or 
a heart attack - though his claim to have incurred a chest 
injury is credible because such an injury would be 
"observable" and capable of lay description, any claim to a 
heart injury or attack would need to be determined by a 
medical professional as such disorders are medical in nature.  
See Layno, supra.  

Moreover, the record contains no medical evidence of a nexus 
between the Veteran's service and his current heart disorder.  
See Dalton, supra.  And the objective evidence of record 
indicates that the Veteran did not incur a heart disorder 
during service.  The service treatment records do not 
indicate any complaints, treatment, or diagnoses related to a 
heart disorder.  The December 1951 emergency chest plate 
yielded essentially normal findings.  The April 1953 
separation report of medical examination does not note a 
heart disorder.  VA treatment records dated in the 1950s and 
1960s do not refer to any complaints, treatment, or diagnoses 
of a heart disorder.  The earliest medical evidence of record 
of a heart disorder is found in private treatment records 
dated in February 2003.  These records refer to coronary 
artery grafting in 1999, which is over 45 years following 
discharge from service.  See Maxson, supra.  And the Veteran 
did not file a claim for service connection for a heart 
disorder until October 2004, over 51 years after service.  
See Shaw, supra.  As such, direct service connection for a 
heart disorder is unwarranted here - the evidence clearly and 
convincingly lacks a nexus to service.  38 U.S.C.A. § 1154.  
See also Dalton, supra.  

The Veteran also claims service connection for a heart 
disorder on a secondary basis.  He claims that he developed a 
heart disorder as a result of an anxiety disorder, which was 
service connected in October 2006.  He maintains that stress 
related to his anxiety relates to his heart disorder.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2009).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a).  See 
also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Again, the evidence clearly shows that the Veteran has heart 
disease, and has been service connected for anxiety.  See 
38 C.F.R. § 3.310.  But the only medical evidence of record 
addressing the issue of nexus counters the Veteran's claim.  
In an opinion accompanying the August 2008 VA compensation 
examination report addressing the Veteran's heart, the 
examiner found the Veteran's heart disorder likely unrelated 
to his anxiety.  Instead, the examiner noted the Veteran's 
family history of heart disease, and his diagnosed 
hypertension, as potential causative factors.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (supporting clinical data 
or other rationale should accompany medical opinion).  As 
this opinion is uncontested in the record by another medical 
professional, the Board finds that the evidence preponderates 
against the Veteran's claim to secondary service connection.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a 
claim on its merits, the evidence must preponderate against 
the claim).   

As to the issue of presumptive service connection, the Board 
finds service connection unwarranted because the evidence of 
record does not indicate that the Veteran had a heart 
disorder within the first year of his discharge from service.  
Rather, as noted above, the earliest evidence of a heart 
disorder is dated in February 1999.  See 38 C.F.R. §§ 3.307, 
3.309.    

	Left Shoulder Disorder  

The record indicates that the Veteran underwent left shoulder 
surgery in 1994.  More recent medical evidence indicates 
degenerative changes and spurring in the left shoulder joint, 
and a grade I left AC joint separation.  

The Veteran claims service connection for a shoulder disorder 
on direct and secondary bases.  He claims that, as a result 
of the combat injury he incurred in Korea, he injured his 
left shoulder.  And he claims that his left shoulder disorder 
is related to his service-connected neck muscle disorder.  

With regard to the issue of direct service connection, the 
record clearly shows that the Veteran engaged in combat with 
the enemy, and was wounded during such combat.  The Board 
therefore finds credible the Veteran's statement that he 
injured his shoulder during combat.  38 U.S.C.A. §§ 1154, 
5107(b).  Moreover, the Board notes that the Veteran 
complained of left shoulder pain after his combat injury.  A 
December 1951 service treatment record indicates complaints 
of shoulder stiffness.  A January 1952 service treatment 
record indicates complaints of left shoulder pain.  The April 
1953 separation examination report noted "abnormal" for 
"left shoulder (wound scar)."  A June 1953 VA treatment 
report noted the Veteran's complaints of left shoulder pain.  
And March 1962 statements of record from the Veteran and his 
private physician refer to left shoulder pain.  

Nevertheless, the Board finds service connection on a direct 
basis unwarranted for a left shoulder disorder.  The Veteran 
is not competent to comment on whether he received a chronic 
left shoulder disorder as a result of the in-service mortar 
attack.  Though his claim to have incurred a left shoulder 
injury is credible because such an injury would be 
"observable" and capable of lay description, any claim to a 
chronic left shoulder disorder - particularly one involving 
degenerative changes - would need to be determined by a 
medical professional as such a disorder is medical in nature.  
See Layno, supra.  

Moreover, the record contains no medical evidence of a nexus 
between the Veteran's service and his current heart disorder.  
See Dalton, supra.  Rather, the medical evidence of record 
addressing the issue of nexus indicates that service is 
unrelated to the current disorder.  The November 2004 VA 
compensation examiner noted that the Veteran injured his left 
shoulder during civilian employment in the early 1990s, and 
underwent surgery for a torn rotator cuff.  After reviewing 
x-rays of the left shoulder, the examiner stated that the 
Veteran's shoulder disorder was "consistent with prior 
surgery or chronic trauma."  Moreover, the August 2007 VA 
examiner indicated review of the Veteran's claims file, and 
stated that the Veteran's left shoulder disorder was likely 
not related to his in-service injury, but rather to his 
injury and surgery in the 1990s.    

The objective evidence of record supports these opinions.  
Though the service treatment records and separation 
examination report note the Veteran's left shoulder, none 
reflect a diagnosis of a chronic left shoulder disorder.  And 
an April 1962 VA x-ray of the left shoulder was negative 
despite the Veteran's claims of pain in March 1962.  Indeed, 
the earliest medical evidence of record of a chronic left 
shoulder disorder is found in the November 2004 VA report, 
dated over 50 years following discharge from service, while 
the injury in the early 1990s (approximately 40 years after 
service) is the earliest indication of a diagnosed chronic 
left shoulder disorder.  See Maxson, supra.  And the Veteran 
did not file a claim for service connection for a left 
shoulder disorder until August 2004, over 51 years after 
service.  See Shaw, supra.  As such, direct service 
connection for a left shoulder disorder is unwarranted here - 
the evidence clearly and convincingly lacks a nexus to 
service.  38 U.S.C.A. § 1154.  See also Dalton, supra.  

The Veteran also claims service connection for a left 
shoulder disorder on a secondary basis.  He claims that he 
developed this disorder as a result of the service-connected 
shrapnel wound to the left side of his neck.  See 38 C.F.R. § 
3.310(a).  

Again, the evidence clearly shows that the Veteran has a left 
shoulder disorder, and has been service connected for the 
shrapnel wound.  See 38 C.F.R. § 3.310.  But the November 
2004 and August 2007 VA examiners counter the secondary 
service connection theory of entitlement by attributing the 
Veteran's disorder to his civilian employment injury, rather 
than to his wartime injury.  As these opinions are 
uncontested in the record by a medical opinion supporting the 
Veteran's claim to secondary service connection for a left 
shoulder disorder, the Board finds that the evidence 
preponderates against the Veteran's claim to secondary 
service connection here.  See Alemany, supra.     

As to the issue of presumptive service connection, the Board 
finds service connection unwarranted because the evidence of 
record does not indicate that the Veteran had an arthritis 
disorder in his left shoulder within the first year of his 
discharge from service.  Rather, as noted above, the earliest 
evidence of an arthritis disorder in the left shoulder is 
dated in November 2004.  See 38 C.F.R. §§ 3.307, 3.309.    

	Renal Disorder 

The Veteran claims that he has a renal disorder that is 
secondary to either a heart disorder or to a dental disorder.  

The medical evidence of record indicates that the Veteran has 
a current renal disorder.  A June 2008 private medical record 
notes a diagnosis of renal insufficiency, while a February 
2003 private medical record notes an impression of renal 
artery stenosis.  

A secondary service connection finding is unwarranted for a 
renal disorder, however - the Veteran is not service 
connected for the heart or dental disorder which, he claims, 
relates to his renal disorder.  As such, a finding of service 
connection on a secondary basis would not be warranted here.  
See 38 C.F.R. § 3.310.  

The Board notes that a finding of direct service connection 
would not be warranted here either.  The Veteran's service 
treatment records do not note any problems related to the 
kidneys.  The separation medical examination report is 
negative for a kidney disorder.  The earliest medical 
evidence of record of a kidney disorder is found in the 
February 2003 private record, which is dated over 49 years 
following discharge from service.  See Maxson, supra.  The 
Veteran did not file a claim for service connection for a 
kidney disorder until September 2008, over 55 years after 
service.  See Shaw, supra.  And the record contains no 
medical evidence of a nexus between the Veteran's service and 
his current renal disorder.  See Pond and McLendon, both 
supra.  As such, service connection for a renal disorder 
would be unwarranted on a direct basis as well.  

As to the issue of presumptive service connection, the Board 
finds service connection unwarranted because the evidence of 
record does not indicate that the Veteran had a kidney 
disorder within the first year of his discharge from service.  
Rather, as noted above, the earliest evidence of a kidney 
disorder is found in the private medical record dated in 
February 2003.  See 38 C.F.R. §§ 3.307, 3.309.    

In sum, the Board finds service connection unwarranted for 
left hand, lower back, heart, left shoulder, and renal 
disorders, on either direct, secondary, or presumptive bases.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).  As the 
preponderance of the evidence is against the Veteran's 
service connection claims, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.  

The Board again notes that it has closely reviewed and 
considered the Veteran's statements and arguments regarding 
service connection, and has reviewed his spouse's statements 
during the November 2007 RO hearing.  While these statements 
may be viewed as evidence, the Board must note again that 
laypersons without medical expertise or training are not 
competent to offer medical evidence on matters involving 
diagnosis and etiology.  The lay statements alone are 
therefore insufficient to prove the Veteran's claims.  
Ultimately, a lay statement, however sincerely communicated, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu, supra.         



ORDER

1.	Entitlement to an increased evaluation for a service-
connected left supraclavicular wound, muscle group (MG) XXII, 
with radiculitis, is denied.    

2.	Entitlement to an increased evaluation for a service-
connected scar on the chin is denied.  

3.	Entitlement to an increased evaluation for service-
connected hearing loss is denied.  

4.	Entitlement to service connection for a left hand disorder 
is denied.   

5.	Entitlement to service connection for a lower back 
disorder is denied.    

6.	Entitlement to service connection for a heart disorder is 
denied.    

7.	Entitlement to service connection for a left shoulder 
disorder is denied.    

8.	Entitlement to service connection for a renal disorder is 
denied.    


REMAND

The Board finds remand appropriate in this matter for two 
reasons.  

First, additional medical inquiry is warranted into the 
Veteran's secondary service connection claim for residuals of 
a stroke.  

In June 2003, the Veteran experienced a left cerebrovascular 
accident.  He claims that this stroke and its residuals 
relate to his service-connected muscle disorder.  
Specifically, he claims that scar tissue on his neck causes 
blockages with the proximate arteries and veins, and that 
these blockages caused a stroke.  The Veteran has also 
claimed that his service-connected anxiety disorder relates 
to his stroke.  See 38 C.F.R. § 3.310.  No VA compensation 
examination report and opinion is of record addressing these 
two theories of entitlement.  

Second, additional medical inquiry is warranted into the 
Veteran's direct and secondary service connection claims for 
a dental disorder.  

The record shows that the Veteran had tooth extractions 
during service, and has recently had gross tooth decay in 
several other teeth.  The Veteran maintains that he incurred 
these problems as a direct result of the mortar attack he 
underwent in service, and, secondarily, as a result of his 
service-connected chin disorder.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for 
VA examinations with appropriate 
specialists in order to determine the 
nature, severity and etiology of any 
current dental disorder, and any current 
residuals from his documented 
cerebrovascular accident in June 2003.  
The claims file must be made available to 
and reviewed by the examiners in 
conjunction with the examinations, and 
the examination reports should reflect 
that such reviews were made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The Veteran's 
complaints should be recorded in full.  

2.  The specialist examining the 
Veteran's claim regarding his 
stroke should then provide an 
opinion as to whether it is at 
least as likely as not 
(probability of 50 percent or 
greater) that any current 
residuals from the stroke relate 
to either the Veteran's service-
connected neck disorder (MG XXII 
disorder) or his service-
connected anxiety disorder.  Any 
conclusion reached should be 
supported by a rationale.  

3.  The specialist examining the 
Veteran's claim regarding his teeth 
should provide an opinion as to whether 
it is at least as likely as not 
(probability of 50 percent or greater) 
that any current dental disorder relates 
to either the Veteran's service - in 
particular the documented mortar attack 
he was injured by in December 1951 - or 
to the service-connected scar disorder on 
the chin.  Any conclusion reached should 
be supported by a rationale.  

4.  The RO should then readjudicate the 
issues on appeal.  If a determination 
remains unfavorable to the Veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


